                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 1 of 33


                   1   LATHAM & WATKINS LLP                            LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)               CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                           Kristen Clarke (pro hac vice pending)
                        Sadik Huseny (Bar No. 224659)                       kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                           Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                        jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                            Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)                erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                        Dorian L. Spence (pro hac vice pending)
                       505 Montgomery Street, Suite 2000                    dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                           Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                              asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                           Maryum Jordan (Bar No. 325447)
                                                                            mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                              Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (admitted pro hac vice)           pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                           1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (admitted pro hac vice)   Washington, D.C. 20005
               10          melissa.sherry@lw.com                       Telephone: 202.662.8600
                        Anne W. Robinson (admitted pro hac vice)       Facsimile: 202.783.0857
               11           anne.robinson@lw.com                       Additional counsel and representation
                        Tyce R. Walters (admitted pro hac vice)        information listed in signature block
               12          tyce.walters@lw.com
                        Genevieve P. Hoffman (admitted pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (admitted pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17
                                               UNITED STATES DISTRICT COURT
               18                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                     SAN JOSE DIVISION
               19
                       NATIONAL URBAN LEAGUE, et al.,                  CASE NO. 5:20-cv-05799-LHK
               20
                                                      Plaintiffs,      PLAINTIFFS’ REPLY BRIEF IN
               21
                                    v.                                 SUPPORT OF MOTION FOR STAY
               22                                                      AND PRELIMINARY INJUNCTION
                       WILBUR L. ROSS, JR., et al.,
               23                                                      Date:    September 17, 2020
                                                      Defendants.      Time:    1:30 p.m.
               24                                                      Place:   Courtroom 8, 4th Floor, San Jose
                                                                       Judge:   Hon. Lucy H. Koh
               25

               26
               27

               28
                                                                                                  CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                            REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 2 of 33


                   1                                                  TABLE OF CONTENTS
                                                                                                                                                        Page
                   2
                       I.     INTRODUCTION AND SUMMARY OF ARGUMENT ..................................................1
                   3
                       II.    DISCUSSION ......................................................................................................................2
                   4
                              A.        The Court Correctly Rejected Defendants’ Threshold Arguments..........................2
                   5

                   6                               The political question doctrine does not bar review of the Replan..............3

                   7                               Plaintiffs have standing to challenge the Replan .........................................3

                   8                               The Replan is final agency action reviewable under the APA ....................7

                   9          B.        The Irreparable Harm And Balance Of Hardship Factors Weigh Sharply In
                                        Favor Of Relief ......................................................................................................10
               10
                              C.        Plaintiffs Are Likely To Succeed On Their APA Claims ......................................11
               11
                                                   1.         Defendants failed to engage in reasoned decisionmaking .............12
               12

               13                                  2.         The statutory deadline cannot rescue the Replan ...........................14

               14             D.        Plaintiffs Are Likely To Succeed On Their Enumeration Clause Claim ...............18

               15      III.   CONCLUSION ..................................................................................................................20

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                                                                               CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                                          i              REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 3 of 33


                   1                                                  TABLE OF AUTHORITIES
                   2                                                                                                                                   Page(s)
                   3                                                                   CASES
                   4
                       Am. Diabetes Ass’n v. U.S. Dep’t of Army,
                   5      938 F.3d 1147 (9th Cir. 2019) ...................................................................................................4

                   6   Appalachian Power Co. v. EPA,
                          208 F.3d 1015 (D.C. Cir. 2002) .............................................................................................8, 9
                   7
                       Asarco, Inc. v. EPA,
                   8      616 F.2d 1153 (9th Cir. 1980) .................................................................................................11
                   9   AT&T Info. Sys., Inc. v. GSA,
               10        810 F.2d 1233 (D.C. Cir. 1987) ...............................................................................................11

               11      Barnhart v. Peabody Coal Co.,
                          537 U.S. 149 (2003) .................................................................................................................16
               12
                       Bennett v. Spear,
               13         520 U.S. 154 (1997) .............................................................................................................9, 10
               14      Biodiversity Legal Foundation v. Badgley,
               15         309 F.3d 1166 (9th Cir. 2002) .............................................................................................9, 15

               16      Brock v. Pierce Cty.,
                          476 U.S. 253 (1986) .................................................................................................................17
               17
                       California v. Ross,
               18         362 F. Supp. 3d 727 (N.D. Cal. 2018) ...........................................................................4, 10, 14
               19      Carey v. Klutznick,
                          637 F.2d 834 (2d Cir. 1980)...............................................................................................10, 17
               20

               21      Carey v. Klutznick,
                          653 F.2d 732 (2d Cir. 1981).....................................................................................................17
               22
                       Catholic League for Religious & Civ. Rights v. City of S.F.,
               23         624 F.3d 1043 (9th Cir. 2010) ...................................................................................................7
               24      Chiang v. Kempthorne,
                          503 F. Supp. 2d 343 (D.D.C. 2007) ...........................................................................................8
               25
                       Citizens to Preserve Overton Park, Inc. v. Volpe,
               26
                           401 U.S. 402 (1971), overruled on other grounds by Califano v. Sanders,
               27          430 U.S. 99 (1977) ...................................................................................................................11

               28
                                                                                                                                  CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                                             ii             REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 4 of 33


                   1   Davis v. FEC,
                          554 U.S. 724 (2008) ...................................................................................................................4
                   2
                       Dep’t of Commerce v. New York,
                   3
                          139 S. Ct. 2551 (2019) ..................................................................................................... passim
                   4
                       Dep’t of Commerce v. U.S. House of Reps.,
                   5      525 U.S. 316 (1999) ...................................................................................................................4

                   6   DHS v. Regents of Univ. of Cal.,
                         140 S. Ct. 1891 (2020) .............................................................................................2, 11, 14, 15
                   7
                       Dist. of Columbia v. U.S. Dep’t of Commerce,
                   8      789 F. Supp. 1179 (D.D.C. 1992) ............................................................................................10
                   9
                       Doe v. Walker,
               10         746 F. Supp. 2d 667, 682 (D. Md. 2010) .................................................................................16

               11      Encino Motorcars, LLC v. Navarro,
                          136 S. Ct. 2117 (2016) .............................................................................................................14
               12
                       Esshaki v. Whitmer,
               13         813 F. App’x 170 (6th Cir. 2020) ............................................................................................16
               14
                       Forest Guardians v. Babbitt,
               15         174 F.3d 1178 (10th Cir. 1999) ...............................................................................................15

               16      Franklin v. Massachusetts,
                          505 U.S. 788 (1992) ...................................................................................................8, 9, 10, 15
               17
                       Hernandez v. Sessions,
               18         872 F.3d 976 (9th Cir. 2017) ...................................................................................................11
               19      Humane Soc’y v. Locke,
               20        626 F.3d 1040 (9th Cir. 2010) .................................................................................................13

               21      Klutznick v. Carey,
                          449 U.S. 1068 (1980) ...............................................................................................................17
               22
                       Kravitz v. Dep’t of Commerce,
               23         336 F. Supp. 3d 545 (D. Md. 2018) .....................................................................................9, 10
               24      Kravitz v. U.S. Dep’t of Commerce,
                          366 F. Supp. 3d 681 (D. Md. 2019) ...........................................................................................6
               25

               26      Lujan v. Nat’l Wildlife Fed’n,
                          497 U.S. 871 (1990) ...................................................................................................................7
               27
                       Melendres v. Arpaio,
               28         695 F.3d 990 (9th Cir. 2012) ...................................................................................................11
                                                                                                                                  CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                                            iii             REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 5 of 33


                   1   NAACP v. Trump,
                         298 F. Supp. 3d 209 (D.D.C. 2018) ...........................................................................................8
                   2
                       Nat. Res. Def. Council v. EPA,
                   3
                          643 F.3d 311 (D.C. Cir. 2011) ...................................................................................................9
                   4
                       New York v. U.S. Dep’t of Commerce,
                   5      315 F. Supp. 3d 766 (S.D.N.Y. 2018)..............................................................................3, 4, 10

                   6   New York v. U.S. Dep’t of Commerce,
                          351 F. Supp. 3d 502 (S.D.N.Y. 2019)....................................................................................6, 9
                   7
                       Nielsen v. Preap,
                   8      139 S. Ct. 954 (2019) (plurality opinion) ................................................................................17
                   9
                       Norton v. S. Utah Wilderness All.,
               10         542 U.S. 55 (2004) .....................................................................................................................7

               11      Nw. Envtl. Def. Ctr. v. Bonneville Power Admin.,
                          477 F.3d 668 (9th Cir. 2007) .....................................................................................................7
               12
                       Or. Nat. Desert Ass’n v. U.S. Forest Serv.,
               13          465 F.3d 977 (9th Cir. 2006) .....................................................................................................8
               14
                       Organized Vill. of Kake v. USDA,
               15         795 F.3d 956 (9th Cir. 2015) (en banc) .....................................................................................8

               16      Regions Hosp. v. Shalala,
                          522 U.S. 448 (1998) .................................................................................................................16
               17
                       Salazar v. King,
               18         822 F.3d 61 (2d Cir. 2016).........................................................................................................7
               19      San Luis Unit Food Producers v. United States,
               20         709 F.3d 798 (9th Cir. 2013) .....................................................................................................7

               21      Steel Co. v. Citizens for a Better Env’t,
                           523 U.S. 83 (1998) .....................................................................................................................7
               22
                       Susan B. Anthony List v. Driehaus,
               23         573 U.S. 149 (2014) ...................................................................................................................4
               24      U.S. House of Reps. v. U.S. Dep’t of Commerce,
                          11 F. Supp. 2d 76 (D.D.C. 1998) .............................................................................................10
               25

               26      Utah v. Evans,
                          536 U.S. 452 (2002) .....................................................................................................15, 18, 20
               27
                       Valentini v. Shinseki,
               28         860 F. Supp. 2d 1079 (C.D. Cal. 2012) .....................................................................................7
                                                                                                                                   CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                                             iv              REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 6 of 33


                   1   W. Oil & Gas Ass’n v. EPA,
                          633 F.2d 803 (9th Cir. 1980) ...................................................................................................17
                   2
                       Wild Fish Conservancy v. Jewell,
                   3
                          730 F.3d 791 (9th Cir. 2013) .....................................................................................................7
                   4
                       Winter v. Nat. Res. Def. Council, Inc.,
                   5      555 U.S. 7 (2008) .....................................................................................................................10

                   6   Wisconsin v. City of New York,
                          517 U.S. 1 (1996) .....................................................................................................................18
                   7
                                                                                      STATUTES
                   8
                       5 U.S.C. § 705 ..................................................................................................................................8
                   9

               10      5 U.S.C. § 706 ..................................................................................................................................8

               11      13 U.S.C. § 141(a) ...................................................................................................................10, 15

               12      13 U.S.C. § 221 ..........................................................................................................................9, 14

               13                                                          OTHER AUTHORITIES
               14      83 Fed. Reg. 26,643 .......................................................................................................................12
               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                                                                                      CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                                                v               REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 7 of 33


                   1   I.     INTRODUCTION AND SUMMARY OF ARGUMENT

                   2          Defendants’ opposition confirms the necessity and appropriateness of preliminary relief.

                   3   It is undisputed that the Bureau took nearly a full month to develop its COVID-19 Plan, which

                   4   preserved at least the same amount of time for each census operation and the same quality

                   5   metrics as the Bureau’s initial 2018 Plan (developed over a decade through extensive analysis,

                   6   testing, consultation with other agencies, and input from stakeholders). It is also undisputed that

                   7   the “Replan” was devised in five days with no stakeholder input and was presented to Secretary

                   8   Ross alongside warnings that cutting time and operations from the census would significantly

                   9   degrade the accuracy and quality of the data. And it is undisputed that the Secretary’s directive

               10      was to compress the data collection and processing timelines to meet a December 31 deadline—a

               11      deadline the Bureau’s officials had already said, publicly, was impossible. See Addendum

               12      (statements by government officials).

               13             Defendants do not meaningfully address any of these fundamental flaws. They do not

               14      dispute that multiple aspects of the issue remained unexamined, nor provide any

               15      contemporaneous justification for their sudden change of position. They do not dispute that the

               16      Replan was intended to effectuate the Apportionment Exclusion Order issued by President

               17      Trump just a few days prior. Indeed, the only support they offer—Mr. Fontenot’s declaration,

               18      which principally focuses on the initial 2018 Plan—does not (a) contradict or explain Mr.

               19      Fontenot’s previous statements or those of other Bureau officials; (b) present any supporting

               20      documentation; or (c) even explain how the Replan’s operations compare to the COVID-19 Plan,

               21      let alone materially dispute the facts declared by Mr. Fontenot’s former colleagues and by the

               22      experts supporting Plaintiffs’ motion.

               23             Rather than defend their decisionmaking, Defendants focus on whether the Court has

               24      authority to hear this case, and the excuse that Defendants’ hands were tied by the December 31

               25      deadline. The Court has provisionally and correctly rejected this first set of arguments (AR Order

               26      9-17), and other courts have repeatedly rejected the same in prior census challenges. And

               27      contrary to Defendants’ assertions, Plaintiffs do not ask this Court to oversee the Bureau’s census

               28      operations. Plaintiffs challenge the discrete decision to issue the Replan, and seek only to stay the

                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                                    REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                        Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 8 of 33


                   1   Replan so that Defendants can comply with their own preexisting COVID-19 Plan.

                   2          As for the December 31 deadline, Defendants cannot hide behind a statutory deadline

                   3   where the same statute imposes a duty to “conduct a census that is accurate.” Dep’t of Commerce

                   4   v. New York, 139 S. Ct. 2551, 2568-69 (2019) (citation omitted). Nor can a statutory deadline

                   5   control, of course, when adherence to it would violate an underlying constitutional duty.

                   6   Moreover, as the Supreme Court recently affirmed, an agency must comply with the APA even

                   7   when it believes its actions are legally compelled. DHS v. Regents of Univ. of Cal., 140 S. Ct.

                   8   1891, 1915 (2020). Defendants had to consider the many factors at issue when fundamentally

                   9   changing their position on the timeline needed to conduct an accurate census. And the undisputed

               10      evidence makes clear that they did not.

               11             Plaintiffs’ showing on irreparable harm and the strong public interest in enjoining the

               12      Replan compel preliminary relief for the same reasons they warranted a temporary restraining

               13      order (“TRO”). TRO Order 4-6. Mere platitudes that the Bureau is “confident” (Fontenot Decl.

               14      ¶ 91) that it can achieve an accurate census under the Replan cannot overcome the wealth of

               15      evidence from the Bureau itself making clear that it cannot. Plaintiffs respectfully request that the

               16      Court grant their motion for stay and preliminary injunction.

               17      II.    DISCUSSION
               18             This Court has already provisionally resolved Defendants’ threshold arguments, found a

               19      likelihood of irreparable harm, and recognized that the balance of equities weighs in favor of

               20      relief. Those holdings are all correct. And on the merits, too, Plaintiffs are likely to succeed on

               21      their claims that the Replan violates the APA and the Constitution.

               22             A.      The Court Correctly Rejected Defendants’ Threshold Arguments
               23             The bulk of Defendants’ opposition is spent arguing that the Court cannot consider the

               24      merits of Plaintiffs’ claim. Opp. 4-23. The Court recently addressed, and provisionally rejected,

               25      all five “threshold” reasons. AR Order 9-17. The Court’s conclusions (id. at 8) were correct.

               26
               27

               28
                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         2          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 9 of 33


                   1                          The political question doctrine does not bar review of the Replan

                   2          Plaintiffs’ claims are not barred by the political question doctrine. “[T]ime and again,”

                   3   courts “have recognized that the judiciary has at least some role to play in reviewing the conduct

                   4   of the political branches with respect to the decennial census.” New York v. U.S. Dep’t of

                   5   Commerce, 315 F. Supp. 3d 766, 791 & n.15 (S.D.N.Y. 2018) (citing cases); see AR Order 10-

                   6   11 (citing cases). And the Supreme Court recently “rejected Defendants’ claim that there is ‘no

                   7   meaningful standard against which to judge the agency’s exercise of discretion.’” AR Order 10

                   8   (quoting New York, 139 S. Ct. at 2568). That standard, as this Court explained, “is provided by

                   9   the Census Act, the Constitution, and APA.” Id. Defendants do not cite a single case to the

               10      contrary, and Plaintiffs are aware of none.

               11             Nor are Plaintiffs’ claims somehow “different” from all that came before. Opp. 6-8. This

               12      case presents a “discrete policy choice” that can be compared “against an alternative.” Id. at 7.

               13      Defendants decided to accelerate the census timeline in the Replan; the “alternative” was to

               14      adhere to the timeline in the COVID-19 Plan they previously adopted and were implementing.

               15      There are no abstract questions in this case about how much “time,” “funding,” or “staff[ing]”

               16      would produce the most accurate count. Id. at 7-8. The issue is whether Defendants engaged in

               17      reasoned decisionmaking when, in a matter of days, they abandoned a decade of their own

               18      planning.

               19             Defendants also incorrectly conflate justiciability with the merits by insisting that the

               20      existence of a statutory deadline somehow makes this case unreviewable. Opp. 4-5, 7. The APA

               21      requires determining what “contemporaneous justifications” were given for the Replan, and

               22      whether the “agency considered—and gave a contemporaneous explanation of—all relevant aspects

               23      of a problem before taking action.” AR Order 9. The statutory deadline is not the only “relevant

               24      aspect of the census” Congress has set forth. Id. at 9-10. Whether the deadline compelled or

               25      justified Defendants’ actions is a legal question for this Court to decide. See infra Part II.C.2.

               26                             Plaintiffs have standing to challenge the Replan
               27             The Court also correctly concluded that Plaintiffs have standing to challenge the Replan.

               28      AR Order 11-14. Plaintiffs have provided evidence of multiple injuries that are “concrete,

                                                                                                           CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                          3          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 10 of 33


                   1   particularized, and actual or imminent; fairly traceable to the defendant’s challenged behavior;

                   2   and likely to be redressed by a favorable ruling.” Davis v. FEC, 554 U.S. 724, 733 (2008).

                   3   These same injuries—which include increased costs in conducting crucial operations, lost federal

                   4   funding, representational harms, and increased costs of vital operations from the degradation of

                   5   census information—were sufficient to support standing in prior census challenges. See New

                   6   York, 139 S. Ct. at 2565; New York, 315 F. Supp. 3d at 786; Dep’t of Commerce v. U.S. House of

                   7   Reps., 525 U.S. 316, 329-333 (1999); California v. Ross, 362 F. Supp. 3d 727, 738 (N.D. Cal.

                   8   2018). So too here.

                   9          Plaintiffs are suffering harm today. As this Court recognized, Plaintiffs’ declarations

               10      are replete with concrete examples of how Plaintiffs have been forced to expend and divert

               11      resources to try to mitigate the effects of the Replan and to counteract the information they had

               12      previously shared regarding the October 31 deadline. AR Order 12-13. Defendants do not

               13      dispute any of these facts. And their attempt to dismiss Plaintiffs’ efforts as self-inflicted harms

               14      (Opp. 15) runs counter to fact and law. Defendants themselves boast about how much time and

               15      money was expended on the Bureau’s advertising campaign, and how partners—like Plaintiffs—

               16      were integral to that effort. Fontenot Decl. ¶¶ 32, 39-42. Having conceded the point, Defendants

               17      cannot now argue that the resulting harm is not cognizable. See Am. Diabetes Ass’n v. U.S.

               18      Dep’t of Army, 938 F.3d 1147, 1154 (9th Cir. 2019) (injury in fact if organization demonstrates

               19      “(1) frustration of its organizational mission; and (2) diversion of its resources to combat the

               20      particular [conduct] in question”).

               21             Plaintiffs will suffer future harm. Plaintiffs have also established a real threat of future

               22      injury via lost federal funding and their fair share of political representation. See AR Order 11-12;

               23      New York, 139 S. Ct. at 2565 (future injury sufficient if “threatened injury is certainly impending,

               24      or there is a ‘substantial risk that the harm will occur’” (quoting Susan B. Anthony List v. Driehaus,

               25      573 U.S. 149, 158 (2014)). The causal chain is simple and familiar. The Replan’s shortened

               26      timeline for data collection and processing will cause hard-to-count populations to be undercounted.
               27      Plaintiffs are local governments with high proportions of hard-to-count groups as residents,

               28      organizations with members in such communities, and individuals who live there. And even a
                                                                                                           CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                          4          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 11 of 33


                   1   small differential undercount will harm Plaintiffs by causing them to lose their fair share of federal

                   2   dollars (which turn on census data) and representation in the House (the primary purpose of the

                   3   census). Plaintiffs’ detailed declarations substantiate each link in that chain. See AR Order 11-12.1

                   4          Defendants nevertheless argue that these harms are “speculative.” Opp. 12. They

                   5   dismiss the likelihood of an undercount because the Bureau “intends to improve the speed” of its

                   6   operations “without sacrificing completeness,” and the Replan was “designed” “to meet the

                   7   statutory deadline without compromising quality to an undue degree.” Opp. 13 (emphasis

                   8   added) (quoting Fontenot Decl. ¶¶ 82, 86-91). But unsupported bromides cannot rebut the

                   9   testimony of Plaintiffs’ experts as to the inevitable effects of the Replan, particularly when the

               10      Bureau’s own statements and documents warn of “significant[]” harms to data quality and

               11      Defendants’ notice of compliance with the Court’s TRO shows why. See PI Mot. 26-32; see also

               12      infra Part II.B. Plaintiffs’ experts simply agree with the Bureau in this respect.

               13             Defendants also argue that apportionment and funding are zero-sum games, and because

               14      the Replan will thus “lead to ‘lower-quality data across the board,’” other jurisdictions “may be

               15      equally affected.” Opp. 14 (quoting PI Mot. 27). But harms from an undercount are not spread

               16      evenly. Areas with high numbers of hard-to-count groups suffer disproportionately when

               17      compared to areas with low numbers of those same groups. Hillygus Decl. ¶¶ 19, 20; Louis

               18      Decl. ¶ 39; Thompson Decl. ¶¶ 20-21; Ex. 5 at 202 (listing hard-to-count populations). So, for

               19      example, as of September 11, 56.8% of Los Angeles residents had self-responded, as compared

               20      to 72.9% of Minneapolis residents, and the Bureau had marked 88.5% of Texas households as

               21      enumerated, as compared to 98.9% of Idaho households.2 And as a number of courts have

               22      recognized with respect to the 2020 Census, specifically, a differential undercount need not be

               23      large to have a substantial impact on both funding and representational interests:

               24                    “[I]f noncitizen households are undercounted by as little as 2%[,] [states] will
               25
                       1
                         See Louis Decl. ¶¶ 23, 30-34; Thompson Decl. ¶¶ 20-21; Hillygus Decl. ¶¶ 20, 37, 39-40; M.
               26      Garcia Decl. ¶¶ 7, 13-15; Briggs Decl. ¶¶ 7, 15-17; Gurmilan Decl. ¶ 6; Ellis Decl. ¶ 1-4; Dively
                       Decl. ¶ 7; Westall Decl. ¶ 35; see also Ex. 16, Cong. Research Serv., Community Development
               27      Block Grants and Related Programs: A Primer 9-10 (Apr. 30, 2014) (detailing funding formula).
                       2
                         See Ex. 17 (screenshot of https://www.censushardtocountmaps2020.us/); Ex. 18, Census
               28      Bureau, 2020 Census Housing Unit Enumeration Progress by State.
                                                                                                           CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                          5          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 12 of 33


                   1                    lose out on federal funds.” AR Order 12 (quoting New York, 139 S. Ct. at
                                        2565).
                   2
                                       “[A] mere 5.8% differential undercount both of people who live in noncitizen
                   3                    households and Hispanics” would threaten five states in 2020 with “a
                                        substantial risk of a loss of representation in the House of Representatives.”
                   4                    New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502, 594 (S.D.N.Y.
                                        2019).
                   5
                                       “[A] mere two percent net differential undercount of people who live in
                   6                    noncitizen households” “will dilute the political power of” many major
                                        metropolitan areas. Id. at 595; see also Kravitz v. U.S. Dep’t of Commerce, 366
                   7                    F. Supp. 3d 681, 736-37 (D. Md. 2019).

                   8             The Replan, in turn, threatens great undercounts. Former Bureau Director Thompson

                   9   notes that it “will likely result in undercounts … materially larger than were observed in the 1990

               10      Census,” which saw a 4.6% “undercount of [the] Black or African American population” and a

               11      5% undercount “for the Hispanic population.” Thompson Dec. ¶ 21, see Dkt. 58, Amicus Br. of

               12      States at 4-5. Whether California, for example, loses a seat may depend on as little as 1,324

               13      people, and that lost seat would likely come from the Los Angeles region, which is recognized

               14      by the Bureau as one of the hardest areas in the nation to count. Ex. 19, Rose Inst., Southern

               15      California Faces Loss of One Congressional District, May Narrowly Hold on to Second (July 6,

               16      2020); see also M. Garcia Decl. ¶ 7. And Texas, which is among the states vying most closely

               17      for additional congressional seats,3 is well below average in response rate and the Bureau’s own

               18      “enumerated” rate. See Ex. 18; see also A. Garcia Decl. ¶¶ 1, 11-12; Stewart Decl. ¶ 4 (League

               19      of Women Voters has members in every state). So while other areas with a high proportion of

               20      hard-to-count individuals (e.g., rural areas) will suffer from an undercount too, the notion that

               21      there is no way to predict winners and losers from the Replan has no basis in reality.

               22                Plaintiffs’ Injuries Are Fairly Traceable And Redressable. Finally, as the Court

               23      explained, Plaintiffs’ standing rests on “the predictable effect of accelerating census deadlines,

               24      without warning, after months of publicly operating under a plan tailored to COVID-19,” and

               25      “enjoining the Replan’s last-minute change in deadlines would redress those harms.” AR Order

               26      13-14. Defendants argue that the statutory deadline is the real cause of Plaintiffs’ harms, and this

               27      Court cannot provide a remedy. Opp. 9-12. But “Article III ‘requires no more than de facto

               28      3
                           Ex. 20, Press Release at 4, Election Data Servs. (Dec. 30, 2019).
                                                                                                           CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                           6         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 13 of 33


                   1   causality.’” AR Order 13 (quoting New York, 139 S. Ct. at 2566). As stated above with respect

                   2   to the political question doctrine, whether the statutory deadline compelled or justified

                   3   Defendants’ actions goes to the merits of Plaintiffs’ claims (see infra Part II.C.2), not to their

                   4   Article III standing. See Catholic League for Religious & Civ. Rights v. City of S.F., 624 F.3d

                   5   1043, 1049 (9th Cir. 2010) (“Nor can standing analysis, which prevents a claim from being

                   6   adjudicated for lack of jurisdiction, be used to disguise merits analysis ….”); Steel Co. v. Citizens

                   7   for a Better Env’t, 523 U.S. 83, 96 (1998).

                   8                          The Replan is final agency action reviewable under the APA
                   9          The Court was also correct to conclude that the Replan is “agency action,” that is “final,”

               10      and that is “not committed to agency discretion by law.” AR Order 14-17.

               11             The Replan is “agency action.” Defendants claim (Opp. 17) that Plaintiffs’ claims are

               12      barred by Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004) (“SUWA”), which held that

               13      “a claim under § 706(1) can proceed only where … an agency failed to take a discrete agency

               14      action that it is required to take,” and that this limitation “precludes … broad programmatic

               15      attack[s].” They are incorrect. Initially, because Plaintiffs have not brought a claim under

               16      § 706(1) to compel agency action unlawfully withheld, SUWA’s “discreteness” requirement has

               17      no application.4 But even if it applied, Plaintiffs challenge Defendants’ “circumscribed,

               18      discrete” decision to abandon the COVID-19 Plan and adopt the Replan. This case is nothing

               19      like the “broad programmatic attack[s]” other courts have declined to review. See Wild Fish

               20      Conservancy v. Jewell, 730 F.3d 791, 800 (9th Cir. 2013) (challenging agency’s day-to-day

               21      operation of dams); San Luis Unit Food Producers v. United States, 709 F.3d 798, 804-05 (9th

               22      Cir. 2013) (seeking to compel agency action to provide irrigation districts with more water); cf.

               23      Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 882-94 (1990) (challenging “land withdrawal

               24      review program” as described by plaintiff without reference to a “single” “order or regulation” or

               25

               26      4
                         See Salazar v. King, 822 F.3d 61, 82 n.13 (2d Cir. 2016); Valentini v. Shinseki, 860 F. Supp. 2d
                       1079, 1096-97 (C.D. Cal. 2012) (citing Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 477
               27      F.3d 668, 681 n.10 (9th Cir. 2007)). Defendants briefly suggest that Plaintiffs’ action be
                       “treated” as “one to compel agency action,” Opp. 19, but Plaintiffs plainly challenge agency
               28      action (the Replan), not agency inaction.
                                                                                                           CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                          7          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 14 of 33


                   1   even “a completed universe” of the same). And, as this Court rightly concluded, NAACP is

                   2   equally “inapposite.” AR Order 16-17. Here, Plaintiffs are merely asking the Court to set aside

                   3   the Replan so Defendants can follow the very “design choices” they made in the 2018

                   4   Operational Plan and the timeline they adopted in the COVID-19 Plan. See 5 U.S.C. §§ 705,

                   5   706; NAACP v. Trump, 298 F. Supp. 3d 209, 245-46 (D.D.C. 2018) (“Rescission Memo will be

                   6   vacated in its entirety, and the original DACA program will be restored in full”), aff’d, Regents,

                   7   140 S. Ct. at 1915; Organized Vill. of Kake v. USDA, 795 F.3d 956, 970 (9th Cir. 2015) (en

                   8   banc) (“The effect of invalidating an agency rule is to reinstate the rule previously in force.”

                   9   (citation omitted)).

               10             The Replan is “final.” The approach to finality is a “pragmatic” one. AR Order 14

               11      (citation omitted). “The core question is whether the agency has completed its decisionmaking

               12      process and whether the result of that process is one that will directly affect the parties.”

               13      Franklin v. Massachusetts, 505 U.S. 788, 797 (1992).

               14             The Replan readily satisfies both requirements for finality. See AR Order 14 (setting forth

               15      the two conditions). It is “not subject to further agency review.” Id. (citation omitted). It marks

               16      the Secretary’s “last word” that the timeline established by the COVID-19 Plan no longer

               17      governs, and the new timeline now does. See, e.g., Or. Nat. Desert Ass’n v. U.S. Forest Serv.,

               18      465 F.3d 977, 984-85 (9th Cir. 2006) (annual operating instructions to permittees constituted

               19      agency’s “last word” authorizing individual permit holder to graze livestock each season). And

               20      the Bureau immediately began to act on the Replan. See Chiang v. Kempthorne, 503 F. Supp. 2d

               21      343, 350 (D.D.C. 2007) (statement within “Guidelines” that guidance was “effective

               22      immediately … mark[ed] the consummation of the agency’s decisionmaking process” (citation

               23      omitted)); Appalachian Power Co. v. EPA, 208 F.3d 1015, 1021 (D.C. Cir. 2002) (when an

               24      agency “acts as if a document issued at headquarters is controlling in the field … then [it] is for

               25      all practical purposes ‘binding’” (citation omitted)). That the Bureau purports to be “continually

               26      assessing its operational plans,” and remains “ready to adapt to challenges in the environment”
               27      (Opp. 19), does not make the Replan “tentative” or “interlocutory.” Defendants have never so

               28      much as hinted that they would revisit the accelerated timeline. And, in any event, agency action
                                                                                                            CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                          8           REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 15 of 33


                   1   is not rendered non-final because it may be subject to change in the future. See Appalachian

                   2   Power Co., 208 F.3d at 1021.

                   3          The Replan also imposes obligations and consequences on both the Bureau and the

                   4   public. AR Order 15. The Replan requires the Bureau to end data collection on September 30,

                   5   and data processing on December 31. Bureau officials are not free to disregard that directive and

                   6   accept self-response questionnaires postmarked on October 1, any more than they are free under

                   7   the Replan to continue knocking on doors through October. See Bennett v. Spear, 520 U.S. 154,

                   8   178 (1997) (when agency action required agency compliance with prescribed conditions before

                   9   taking endangered species it imposed “legal consequences”); Nat. Res. Def. Council v. EPA, 643

               10      F.3d 311, 319-20 (D.C. Cir. 2011) (“[T]he Guidance binds EPA regional directors and thus

               11      qualifies as final agency action.”). The Replan also imposes obligations on the public to respond

               12      by September 30, instead of October 31. And this is not just a moral obligation—it is a legal one

               13      too, backed by threat of fines for refusal to respond. See 13 U.S.C. § 221.

               14             Were there any doubt, the Supreme Court’s recent citizenship-question case resolves it.

               15      Just last year, DOJ conceded that the addition of the citizenship question to the census

               16      questionnaire constituted final agency action. See New York, 351 F. Supp. 3d at 645; Kravitz v.

               17      Dep’t of Commerce, 336 F. Supp. 3d 545, 566 n.13 (D. Md. 2018). There is no reason that a

               18      memorandum from the Secretary announcing the addition of a question to the questionnaire

               19      would constitute final agency action, but the Replan approved by the Secretary (Fontenot Decl.

               20      ¶ 85) would not. In both cases, the Bureau viewed the decision as binding and, in both cases, the

               21      decision imposed obligations on the Bureau and the public.

               22             And the Court was right to distinguish Franklin. AR Order 15. Franklin challenged a

               23      post-census method of apportioning congressional seats: the Secretary’s decision to allocate

               24      overseas military personnel to their home states. 505 U.S. at 795. The Supreme Court found

               25      that the Secretary’s act of transmitting the report of apportionment numbers to the President was

               26      not “final” agency action because it had “no direct effect on reapportionment” and could be
               27      revised, and that the President’s act of transmitting the report to Congress (which did have such

               28      effect) was not “agency” action. Id. at 797-99. Plaintiffs challenge not the apportionment, but
                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         9          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 16 of 33


                   1   the actual counting of the population, which does not depend on later policy decisions. Cf. U.S.

                   2   House of Reps. v. U.S. Dep’t of Commerce, 11 F. Supp. 2d 76, 93 (D.D.C. 1998) (distinguishing

                   3   Franklin); Bennett, 520 U.S. at 178 (explaining that Franklin “was premised on the observation

                   4   that the report carried ‘no direct consequences’” and was not binding (citation omitted)).

                   5          The Replan is not committed to agency discretion by law. The Replan is not one of the

                   6   rare decisions committed to agency discretion by law either. AR Order 17. Like Defendants’

                   7   arguments about the political question doctrine, this argument has been made and repeatedly

                   8   rejected in other census cases. See Carey v. Klutznick, 637 F.2d 834, 838-39 (2d Cir. 1980);

                   9   California, 362 F. Supp. 3d at 743-46; New York, 315 F. Supp. 3d at 794-99; Kravitz, 336 F.

               10      Supp. 3d at 567 & n.14 (citing cases); Dist. of Columbia v. U.S. Dep’t of Commerce, 789 F.

               11      Supp. 1179, 1188 n.16 (D.D.C. 1992).

               12             As the Supreme Court’s recent decision in the citizenship question case makes clear,

               13      “[t]he taking of the census is not one of those areas traditionally committed to agency

               14      discretion.” New York, 139 S. Ct. at 2568. Nor is the statute “drawn so that it furnishes no

               15      meaningful standard” of review. Id. That is, despite the “broad authority [conferred] on the

               16      Secretary” under 13 U.S.C. § 141(a), the Act does “not leave his discretion unbounded” and

               17      “constrains” his authority in important respects. Id. at 2568. And while Defendants claim that

               18      the same statutory provisions are not at issue here (Opp. 22), they ignore the Supreme Court’s

               19      reliance on the directly applicable “duty to conduct a census that is accurate and that fairly

               20      accounts for the crucial representational rights that depend on the census and the apportionment.”

               21      New York, 139 S. Ct. at 2568-69.

               22             B.      The Irreparable Harm And Balance Of Hardship Factors Weigh
                                      Sharply In Favor Of Relief
               23
                              As Plaintiffs have explained at length, there is no question they will be irreparably harmed
               24
                       by the Replan, and the balance of equities weigh in their favor. PI Mot. 28-34; see Winter v. Nat.
               25
                       Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). And this Court previously found that “the balance
               26
                       of hardships tips sharply in favor of Plaintiffs.” TRO Order 6.
               27
                              Plaintiffs’ harms are “potentially irreparable in two ways.” Id. at 4. First, Plaintiffs have
               28
                                                                                                           CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         10          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 17 of 33


                   1   shown constitutional harm to their representation rights, PI Mot. 29-30, which “unquestionably

                   2   constitutes irreparable injury,” TRO Order 4 (quoting Melendres v. Arpaio, 695 F.3d 990, 1002

                   3   (9th Cir. 2012)). Second, the Replan will lead to losses in federal and state funding, PI Mot. 30-

                   4   31, and Plaintiffs have already had to expend funds to correct Defendants’ shifting deadlines, id.

                   5   at 31-32. Expenditures that cannot be recouped are irreparable, and other courts have found that

                   6   these kinds of funding harms support equitable relief. TRO Order 4 (citing cases). Defendants’

                   7   contrary arguments are the same as the ones they make against Plaintiffs’ standing—and fail for

                   8   the same reasons. See supra Part II.A.

                   9          As for the equities and public interest, Defendants effectively rest on a claim of undue

               10      burden: They would have to come up with a “new plan” in a short period of time. Opp. 34-35.

               11      Such concerns were unfounded then and have been disproved now. There was never any need to

               12      create a “new plan.” Staying the Replan would simply mean the COVID-19 Plan would become

               13      operative, again.5 That Defendants were able to (so they say) quickly revert to the COVID-19

               14      Plan in response to this Court’s TRO proves as much. See Dkt. 86.

               15             C.      Plaintiffs Are Likely To Succeed On Their APA Claims
               16             Under the APA, judicial review of agency action “is limited to ‘the grounds that the

               17      agency invoked when it took the action.’” Regents, 140 S. Ct. at 1907 (citation omitted). Where

               18      an agency “provided no rationalization at the agency level for its” decision, it is “precluded from

               19      initially offering one on judicial review.” AT&T Info. Sys., Inc. v. GSA, 810 F.2d 1233, 1236

               20      (D.C. Cir. 1987). Mr. Fontenot’s declaration may serve the limited purpose of offering

               21      “background information,” but it “may not be employed to offer post-hoc rationalizations where

               22      no rationalization exists” in the record. Id.; Citizens to Preserve Overton Park, Inc. v. Volpe, 401

               23      U.S. 402, 419 (1971). Because the exceedingly limited administrative record Defendants have

               24      seen fit to share “d[oes] not sustain the action,” the Court should stay (for now), and ultimately

               25      “remand the matter for reconsideration by the agency.” Asarco, Inc. v. EPA, 616 F.2d 1153,

               26
                       5
                         For similar reasons, Defendants are wrong to characterize Plaintiffs’ relief as a “mandatory
               27      injunction.” Opp. 32. That the Bureau will have to perform affirmative acts under its own
                       COVID-19 Plan does not transform this “classic form of prohibitory injunction” into a
               28      mandatory one. Hernandez v. Sessions, 872 F.3d 976, 998 (9th Cir. 2017).
                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         11         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 18 of 33


                   1   1159 (9th Cir. 1980).

                   2                  1.       Defendants failed to engage in reasoned decisionmaking
                   3          Defendants’ failure to engage in reasoned decisionmaking starts with the abject absence

                   4   of process when abandoning a decade’s worth of detailed planning, and drastically cutting key

                   5   operational timelines, in just five days. This is not just Plaintiffs’ account of what happened.

                   6   Mr. Fontenot’s declaration describes the same decisionmaking process—as does Deputy Director

                   7   Jarmin, and what little has been produced from the administrative record. Ex. 26 at 12-13; see

                   8   AR862-63, 865 (as of July 27, Bureau considered October 31 to be end date for data collection).

                   9          The Bureau spent most of a decade preparing the 2018 Operational Plan for the 2020

               10      Census. Fontenot Decl. ¶ 70. Every operation and sub-operation was carefully planned, tested,

               11      and revised. And stakeholders and partners were consulted. Id. ¶¶ 12, 28. A detailed

               12      description was published in the Federal Register, the public was expressly invited to comment,

               13      and the Operational Plan itself was separately published online. 83 Fed. Reg. 26,643; Ex. 5.

               14      That plan set forth a specific timeframe for critical operations including: (1) self-response (20.5

               15      weeks); (2) non-response follow up (“NRFU”) (11.5 weeks); and (3) data processing (22 weeks).

               16      See Ex. 5 at 79, 132, 144, 208; Fontenot Decl. ¶ 79; AR Order 3.

               17             In early March, when the Bureau realized that the pandemic would make it impossible to

               18      adhere to those deadlines, it made adjustments. Fontenot Decl. ¶ 17. Over the next month, the

               19      Bureau again consulted with stakeholders and partners, solicited the input of experts, and

               20      ultimately arrived at a revised plan. The COVID-19 Plan incorporated all of the detailed

               21      operations from the 2018 Operational Plan, changing only timing: It extended (1) self-response

               22      to 33.5 weeks (until October 31); (2) NRFU to 12 weeks (until October 31); and (3) data

               23      processing to 26 weeks (until April 30, 2021). Fontenot Decl. ¶ 79; Ex. 21, GAO Report 3; AR

               24      Order 4-5. This was deemed necessary to address the pandemic’s disruptions to staffing, safety,

               25      and the willingness of enumerators to knock on doors and the public to answer. Fontenot Decl.

               26      ¶ 78. Defendants operated under the COVID-19 Plan for months. The Bureau published the
               27      “[n]ew [s]chedule” on its website. Ex. 4. And with its partners, the Bureau engaged in an

               28      extensive campaign to advertise the new deadline. Fontenot Decl. ¶ 39; see also, e.g., M. Garcia
                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         12         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 19 of 33


                   1   Decl. ¶ 14; Briggs Decl. ¶¶ 8-15. During this time, there was no suggestion that the Bureau

                   2   could revert back to the 2018 Operational Plan timeline. To the contrary, Bureau officials—

                   3   including Mr. Fontenot—publicly stated that completing the count by December 31 would be

                   4   impossible. See, e.g., Ex. 11 at 2; Ex. 29; Ex. 30.

                   5          When was the decision made to reverse course? Mr. Fontenot says “late July.” Fontenot

                   6   Decl. ¶ 81. But the only date he provides is July 29, when the Secretary “directed” the Bureau to

                   7   “present a plan” to “accelerate the remaining operations” to meet the December 31 deadline. Id.

                   8   The Bureau was ordered to produce this plan five days later. Id.; see PI Mot. 12 (Bureau

                   9   officials were given “hours rather than day or weeks”). And it announced the new plan on

               10      August 3—the same day it was presented to the Secretary. Id.

               11             With whom did the Bureau consult? Unlike the prior plans, the Bureau did not consult

               12      with stakeholders or partners in formulating the Replan. See id. And Mr. Fontenot does not

               13      identify any officials beyond “senior career Census Bureau managers” who were involved. Id.

               14             What factors did the Bureau consider? Defendants point to paragraphs 81-91, but none

               15      of these paragraphs addresses the factors considered in deciding to accelerate the timeline. That

               16      decision was made by the Secretary. Id. And the record is devoid of any explanation of his

               17      reasons for, or factors he considered in, making that decision. Mr. Fontenot and his staff were

               18      not deciding whether to accelerate the timeline; they were given only limited discretion as to

               19      how to meet the accelerated deadline. But Plaintiffs challenge the decision to accelerate the

               20      timeline, not the ways in which the Bureau chose to adjust their operations in response.

               21             Mr. Fontenot’s declaration does demonstrate, however, that many factors that should

               22      have been considered in making the decision to shorten the timeline in the first place, were not:

               23                As for the Bureau’s prior belief that the timeline and metrics in the COVID-19
                                  Plan were necessary to achieve an accurate count, Mr. Fontenot says only that
               24                 they “selected” the “time-saving measure[s]” that presented the “best
                                  combination of changes to allow [them] to meet the statutory deadline without
               25                 compromising quality to an undue degree.” Id. ¶ 82 (emphasis added); Humane
                                  Soc’y v. Locke, 626 F.3d 1040, 1051 (9th Cir. 2010) (agency cannot “avoid its
               26                 duty to confront” prior inconsistencies “by blinding itself to them”).
               27                As for NRFU, Mr. Fontenot relies primarily on the promise to provide
                                  incentive payments and hire more enumerators and their “inten[t] to improve
               28                 the speed … without sacrificing completeness.” Fontenot Decl. ¶¶ 84-88. But
                                                                                                         CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         13        REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 20 of 33


                   1              he acknowledges that staffing “has not been at the level anticipated.” Id. ¶74.
                                  Indeed, at that time, the Bureau had only 235,000 enumerators deployed, far
                   2              below the 300,000 that the Bureau stated it needed by the end of August.
                                  Compare id., with Ex. 13 at 2. A week later, the Bureau was down to 231,000.
                   3              Ex. 23, ¶ 80.

                   4             As for data processing, Mr. Fontenot lists the significant changes made—
                                  including cancelling purportedly “redundant” quality control measures—and
                   5              admits that these changes “increase the risk [that] the Census Bureau will not
                                  identify errors during post processing in time to fix them.” Fontenot Decl.
                   6              ¶¶ 89-90, 99, 100. In internal decisional documents, the Bureau has been much
                                  more forceful. See Ex. 22 (Aug. 3 PowerPoint); infra Part II.D.
                   7
                                 Perhaps most significantly, Mr. Fontenot does not address—let alone retract—
                   8              his own prior statement on July 8 that the Bureau was “past the window of
                                  being able to get” accurate counts to the President by December 31, 2020. Ex.
                   9              11 at 3 & n.5.

               10                And Mr. Fontenot’s declaration gives no indication that the Bureau considered
                                  the competing statutory duty to “conduct a census that is accurate and that
               11                 fairly accounts for the crucial representational rights that depend on the census
                                  and the apportionment.” New York, 139 S. Ct. at 2569 (citation omitted); see
               12                 California, 362 F. Supp. 3d at 745 (“decision that both undermines the
                                  accuracy of the enumeration process and does so without reasonable
               13                 justification” may violate APA).

               14             In addition, Defendants never dispute that the Bureau did not consider reliance interests

               15      engendered by the COVID-19 Plan. See PI Mot. 21. Defendants just say they did not need to

               16      because those reliance interests are not as significant as enrolling in colleges or having children.

               17      Opp. 25-26 (citing Regents, 140 S. Ct. at 1914). But reliance interests need only be “serious” to

               18      require consideration under the APA. See Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117,

               19      2126 (2016) (car dealerships negotiating compensation structures with employees). And the

               20      interests here are serious. As Defendants have emphasized in previous cases, individuals are

               21      legally obligated, on pain of a fine, to complete the census. See New York, 139 S. Ct. at 2565-66;

               22      13 U.S.C. § 221. Mr. Fontenot is notably silent on what efforts the Bureau has made to correct

               23      the public’s understanding that they have until October 31 to comply, or whether the Bureau

               24      even considered that anyone who fails to comply with the suddenly-changed deadline may have

               25      violated the law.

               26                     2.      The statutory deadline cannot rescue the Replan
               27             Instead of grappling with their failure to consider all of these key aspects of the problem,

               28      Defendants say they didn’t have to because of the Census Act’s December 31 deadline for the

                                                                                                           CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         14          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 21 of 33


                   1   Secretary to report to the President. 13 U.S.C. § 141(a). Defendants are wrong.

                   2          In Regents, the Supreme Court vacated the DHS Secretary’s recession of DACA in

                   3   strikingly similar circumstances. 140 S. Ct. at 1915. There, the Attorney General concluded that

                   4   DACA was illegal and ordered the Secretary to rescind the program. The Court declined to rule

                   5   on whether that determination of illegality was correct because, even if it was, the Secretary had

                   6   still violated the APA by failing to consider important aspects of the decision and possible

                   7   alternatives to complete rescission. The government and the lead dissent had vigorously argued

                   8   that DACA’s illegality was the beginning and end of the analysis. See id. The Court disagreed.

                   9          That reasoning applies here with even greater force. Unlike Regents, there is no

               10      contemporaneous statement from Defendants declaring that the COVID-19 Plan is or would

               11      become unlawful as of December 31. Indeed, in the limited AR produced, there is no mention of

               12      the need to discard the COVID-19 Plan because of the statutory deadline (until the Secretary’s

               13      directive on July 29), and no indication that any factors relevant to that decision were even

               14      considered. To Plaintiffs’ knowledge, neither is there any such statement from the Attorney

               15      General. But even had such a determination been made, under Regents it would not excuse

               16      Defendants from complying with the APA. Indeed, the statutory deadline is not the only

               17      statutory obligation Defendants must comply with when planning census operations. Defendants

               18      must also “conduct a census that is accurate and that fairly accounts for the crucial

               19      representational rights that depend on the census and the apportionment.” New York, 139 S. Ct.

               20      at 2569 (quoting Franklin, 505 U.S. at 819-20 (Stevens, J., concurring in part and concurring in

               21      the judgment)). That statutory directive is constitutional in nature. See Utah v. Evans, 536 U.S.

               22      452, 478 (2002) (recognizing a “strong constitutional interest in accuracy”).6

               23             The record contains statements by the Bureau and Bureau officials admitting that the

               24      December 31 deadline could not be met without sacrificing substantial accuracy. AR Order 5.

               25      Even Defendants acknowledge: “There is no denying that the end-of-year statutory deadline for

               26
               27      6
                         These competing statutory and constitutional obligations distinguish this case from Forest
                       Guardians v. Babbitt, 174 F.3d 1178, 1190 (10th Cir. 1999), and Biodiversity Legal Foundation
               28      v. Badgley, 309 F.3d 1166, 1177 n.11 (9th Cir. 2002). Opp. 10.
                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         15         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 22 of 33


                   1   completing the census presents a number of challenges.” Opp. 34. And in another case, Mr.

                   2   Fontenot just admitted that the Bureau is “facing significant risks to complete all states” by

                   3   September 30 due to “wildfires,” “major storms,” and the pandemic. Ex. 23, Fontenot Decl.

                   4   ¶ 82, La Unión del Pueblo Entero v. Trump, No. 8:19-cv-02710-PX-PAH-ELH (D. Md. Sept. 11,

                   5   2020), ECF No. 117-1. Defendants were required to consider whether continuing to adhere to

                   6   the COVID-19 Plan in these circumstances would have been unlawful; if they had, they might

                   7   well have concluded that it would not.

                   8          Of course, whether Defendants were required to reach that conclusion is not a question

                   9   this Court needs to answer today. But the fact that the answer is yes puts a finer point on why

               10      reasoned decisionmaking is required. In these extraordinary circumstances, Defendants’

               11      decision to scrap the COVID-19 Plan to meet the statutory deadline is contrary to law. As

               12      Plaintiffs previously explained, Congress could not constitutionally require the decennial census

               13      to be completed in a single week, nor could it mandate that the count be accomplished by a

               14      single enumerator. PI Mot. 22. Where, as here, disastrous and differential undercounts will

               15      result from cutting the count’s timeline in half—in the midst of a pandemic—the statutory

               16      deadline cannot excuse a substandard count. See infra Part II.D.

               17             Contrary to Defendants’ suggestions (Opp. 21-23), courts have previously recognized

               18      that statutory deadlines must bow to constitutional requirements. In Doe v. Walker, for instance,

               19      the court found that because absentee ballots had been mailed to service members only 35 days

               20      before they had to be returned, the statutory “deadline for receipt” of those ballots could not

               21      “constitutionally be enforced.” 746 F. Supp. 2d 667, 682 (D. Md. 2010); see also Esshaki v.

               22      Whitmer, 813 F. App’x 170, 171 (6th Cir. 2020) (enjoining state ballot-access provisions and

               23      deadlines during COVID-19 pandemic). More generally, courts frequently refuse to invalidate

               24      agency action taken after a statutory deadline has passed, finding that missing the deadline does

               25      not deprive the agency of authority to act. See, e.g., Barnhart v. Peabody Coal Co., 537 U.S.

               26      149, 171-72 (2003) (missed statutory deadline for assigning benefits did not prevent later
               27      benefits award); Regions Hosp. v. Shalala, 522 U.S. 448, 459 n.3 (1998) (missing statutory

               28      deadline for delivering report to Congress did not mean the Secretary lacked power to deliver the
                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                         16         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 23 of 33


                   1   report at a later date); Brock v. Pierce Cty., 476 U.S. 253, 266 (1986) (missed deadline for

                   2   making final determination as to misuse of federal funds did not bar agency action to recover the

                   3   funds); see also Nielsen v. Preap, 139 S. Ct. 954, 967 (2019) (plurality opinion) (“a statutory rule

                   4   that officials ‘“shall” act within a specified time’ does not by itself ‘preclud[e] action later’”

                   5   (citation omitted)). The United States has routinely and recently advocated that same principle.

                   6   E.g., U.S. Br., Nielsen v. Preap, No. 16-1363, 2018 WL 2554770, at *10-11 (U.S. June 1, 2018);

                   7   U.S. Br., Dolan v. United States, No. 09-367, 2010 WL 1220084, at *10-11 (U.S. Mar. 26,

                   8   2010). And courts have also rejected the notion that a statutory deadline, standing alone,

                   9   provides “good cause” to dispense with notice and comment requirements under the APA. See

               10      W. Oil & Gas Ass’n v. EPA, 633 F.2d 803, 810-12 (9th Cir. 1980). In short, the agency cannot

               11      use the existence of a statutory deadline as a get-out-jail-free card to ignore the APA.

               12             With respect to this exact same Census Act deadline, the Second Circuit held that there is

               13      “nothing sacred in the due date of the [census] filing, especially when the work of the Census

               14      Bureau, at least as preliminarily demonstrated below, is incomplete.” Klutznick, 637 F.2d at

               15      837-38. Defendants are correct that the Supreme Court stayed the injunction approved by that

               16      decision pending appeal. See Klutznick v. Carey, 449 U.S. 1068 (1980). But the Supreme

               17      Court’s order includes no explanation and, according to the dissent, the bulk of the government’s

               18      briefing was “devoted to arguing that the respondents [were] unlikely to succeed on the merits”

               19      of their challenge. See id. at 1070 (Marshall, J., dissenting). And when the Second Circuit later

               20      vacated the injunction, it did so on unrelated merits grounds. Carey v. Klutznick, 653 F.2d 732,

               21      737 (2d Cir. 1981). Neither the Supreme Court nor the Second Circuit suggested that the relief

               22      granted was per se inappropriate or the statutory deadline was in fact “sacred.”

               23             Defendants’ reliance on the statutory deadline, moreover, is pretext at best. It has been

               24      widely reported that after initially seeking an extension of the deadline, Defendants in July

               25      reversed position and purposefully sought to manufacture a statutory conflict. See Ex. 24, Katie

               26      Rogers & Peter Baker, Trump Seeks to Stop Counting Unauthorized Immigrants in Drawing
               27      House Districts, N.Y. Times (July 23, 2020) (noting that administration asked Congress for

               28      funds to conduct a “timely census” after initially seeking more time from Congress) ; Ex. 25
                                                                                                            CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                          17          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 24 of 33


                   1   (Pelosi & Schumer Sept. 4 letter) (noting that White House Chief of Staff justified change of

                   2   dates because “the Democrats just want to control the apportionment and we aren’t going to let

                   3   them do that”). This makes Defendants’ claim that blame lies with Congress especially specious.

                   4          D.      Plaintiffs Are Likely To Succeed On Their Enumeration Clause Claim
                   5          The Replan also violates the Enumeration Clause because it does not bear a “reasonable

                   6   relationship to the accomplishment of an actual enumeration of the population.” Wisconsin v.

                   7   City of New York, 517 U.S. 1, 20 (1996). Defendants barely defend the Replan under this

                   8   standard. Opp. 31 n.11. They claim the Replan passes constitutional muster because Defendants

                   9   “reasonably chose to divide what available time remains before the statutory deadline.” Id. But

               10      the question is not whether it was “reasonable” for Defendants to divide the time remaining

               11      before the December 31 deadline between data collection and processing. Id. The question is

               12      whether Defendants’ sudden decision to drastically shorten both data collection and data

               13      processing bears a reasonable relationship to the goal of completing an actual enumeration of the

               14      population—and the existence of a statutory deadline does not allow Defendants to disregard

               15      what the Constitution requires. To be clear, Plaintiffs are not asking for “perfection.” Id. That

               16      no enumeration will be perfectly accurate does not permit the Bureau to make policy decisions

               17      that actively undermine the “strong constitutional interest in accuracy.” Utah, 536 U.S. at 479.

               18             Defendants’ recent statements confirm that the Replan fails this test. On August 3,

               19      Bureau officials gave a presentation to Secretary Ross acknowledging that “all of the[] activities”

               20      needed to meet the deadline under the Replan “represent abbreviated processes or eliminated

               21      activities that will reduce accuracy.” Ex. 22 at 9 (emphasis added); see also Ex. 25. The Bureau

               22      presented options that included increased use of administrative records and fewer contact

               23      attempts by enumerators, Ex. 22 at 8, even though use of administrative records or proxies is less

               24      accurate than direct enumeration, and particularly so for immigrants and communities of color.

               25      See Dkt. 36-2, Thompson Decl. ¶¶ 20-23; Hillygus Decl. ¶¶ 19-29; see also Dkt. 86 Attach. C

               26      (conceding that Bureau adopted many of the shortcuts described in August 3 presentation (Ex.
               27      22)); Ex. 32 at 2 n.1 (reflecting increased use of administrative records). The Bureau also

               28      recognized that a compressed period for data processing “creates risk for serious errors not being
                                                                                                         CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                        18         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 25 of 33


                   1   discovered in the data therefore significantly decreasing data quality.” Ex. 22 at 11. Even Mr.

                   2   Fontenot’s declaration acknowledges that the Replan’s changes “increase the risk the Census

                   3   Bureau will not identify errors during post processing in time to fix them.” Fontenot Decl. ¶¶

                   4   89-90. And Mr. Fontenot has now flatly abandoned any “inten[t]” to “resolve 99% of the cases

                   5   in each state,” as the Bureau had in prior censuses. Compare AR871, with AR885, and Fontenot

                   6   Decl. ¶ 65, and Ex. 23, ¶ 69.

                   7          And facts on the ground continue to hinder an accurate count. In addition to the

                   8   pandemic, wildfires and hurricanes have devastated California and Texas, requiring mass

                   9   evacuations. See Ex. 27; Ex. 28. These are precisely the sorts of emergencies that top Bureau

               10      officials only recently admitted the Replan could not accommodate due to the narrow window

               11      for non-response follow up. See Ex. 26 at 10, 13-15 (Maloney letter); Ex. 23, ¶ 82

               12      (acknowledging these events create “significant risk[]” to completion of count by September 30).

               13             Defendants do not address these facts. Instead, they repeatedly cite a single conclusory

               14      paragraph of Mr. Fontenot’s declaration (Opp. 4, 13, 24, 25 n.7, 33 (citing Fontenot Decl. ¶ 91)),

               15      and assert their intent to ensure “a complete and accurate count of all communities,” Opp. 24

               16      (quoting Huseny Decl. Ex. 2 at 1). But that does not begin to confront the mountain of evidence

               17      that the Replan cannot produce a complete and accurate census. See PI Mot. 25; Ex. 31 (GAO

               18      statement); supra Part II.C; see also Addendum (statements by government officials).

               19             Those failures explain why Defendants’ principal argument is that the “reasonable

               20      relationship” standard does not apply at all. Defendants claim that that standard applies only to

               21      “data already collected by the Bureau.” Opp. 28-30. For that, they rely on New York. But New

               22      York made clear that the reasonable relationship standard applies when the decision being

               23      challenged is “about the population count itself.” New York, 139 S. Ct. at 2566. Defendants

               24      focus on the two examples discussed by the Court (“such as”), which both happened to involve

               25      already-collected data. Opp. 29. But the distinction the Court drew was one of substance, not

               26      time. When a plaintiff challenges a decision that is not about headcount at all—such as what
               27      demographic questions to collect—the Court explained that it makes no sense to use an “accurate

               28      headcount” standard. New York, 139 S. Ct. at 2566. The challenge here, in contrast, is “about
                                                                                                         CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                        19         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 26 of 33


                   1   the population count itself,” and the “reasonable relationship” standard applies.

                   2          That Utah affirmed the Bureau’s decision to use imputation in very limited circumstances

                   3   without invoking the “reasonable relationship” standard does not suggest otherwise. In fact,

                   4   Utah only highlights the Replan’s serious constitutional flaws. In Utah, there was no question

                   5   that imputation was a reasonable way for the Bureau to achieve an accurate count. 536 U.S. at

                   6   472. But while the Court did not need to define “the precise methodological limits foreseen by

                   7   the Census Clause,” it recognized that such limits exist. Id. at 479. The Court held that the

                   8   imputation used in the 2000 Census was constitutional because, inter alia, “all efforts ha[d] been

                   9   made to reach every household,” imputation involved only “a tiny percent [0.4%] of the

               10      population,” the only alternative was “to make a far less accurate assessment of the population,”

               11      and “manipulation of the method [wa]s highly unlikely.” Id. at 458, 479. Here, by contrast, all

               12      efforts to reach every household will not be made under the Replan; the Bureau will be forced to

               13      rely on its existing imputation methods for a far more significant portion of the population than

               14      under the 2018 Operational Plan and under conditions that will lead it to produce less accurate

               15      results (Hillygus Decl. ¶¶ 19, 37-38); Defendants themselves knew at the time of the Replan that

               16      their methods would generate a less accurate count (Ex. 22 at 9-11); there is a readily available

               17      alternative (the COVID-19 Plan); and manipulation of the count is a serious concern. See supra

               18      Part II.C. The Replan thus presents the unanswered question from Utah, and adopts a

               19      methodology that bears no relationship to an “accurate” or “actual” count, thus violating the

               20      Enumeration Clause. See 536 U.S. at 479; cf. id. at 489 (Thomas, J., concurring in part and

               21      dissenting in part) (any use of imputation violates Enumeration Clause).

               22      III.   CONCLUSION
               23             Plaintiffs respectfully request that the Court grant Plaintiffs’ motion, stay the Replan, and

               24      enjoin Defendants from implementing the Replan or otherwise shortening the timelines set out in

               25      the COVID-19 Plan, pending final judgment.

               26
               27

               28
                                                                                                          CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                        20          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 27 of 33


                   1   Dated: September 15, 2020                          LATHAM & WATKINS LLP

                   2
                                                                          By: /s/ Melissa Arbus Sherry
                   3                                                         Melissa Arbus Sherry
                   4                                                      Steven M. Bauer (Bar No. 135067)
                                                                          steven.bauer@lw.com
                   5                                                      Sadik Huseny (Bar No. 224659)
                                                                          sadik.huseny@lw.com
                   6                                                      Amit Makker (Bar No. 280747)
                                                                          amit.makker@lw.com
                   7                                                      Shannon D. Lankenau (Bar. No. 294263)
                                                                          shannon.lankenau@lw.com
                   8                                                      LATHAM & WATKINS LLP
                                                                          505 Montgomery Street, Suite 2000
                   9                                                      San Francisco, CA 94111
                                                                          Telephone: 415.391.0600
               10                                                         Facsimile: 415.395.8095
                                                                          Richard P. Bress (admitted pro hac vice)
               11                                                         rick.bress@lw.com
                                                                          Melissa Arbus Sherry (admitted pro hac vice)
               12                                                         melissa.sherry@lw.com
                                                                          Anne W. Robinson (admitted pro hac vice)
               13                                                         anne.robinson@lw.com
                                                                          Tyce R. Walters (admitted pro hac vice)
               14                                                         tyce.walters@lw.com
                                                                          Genevieve P. Hoffman (admitted pro hac vice)
               15                                                         genevieve.hoffman@lw.com
                                                                          Gemma Donofrio (admitted pro hac vice)
               16                                                         gemma.donofrio@lw.com
                                                                          LATHAM & WATKINS LLP
               17                                                         555 Eleventh Street NW, Suite 1000
                                                                          Washington, D.C. 20004
               18                                                         Telephone: 202.637.2200
                                                                          Facsimile: 202.637.2201
               19
                                                                          Attorneys for Plaintiffs National Urban League;
               20                                                         League of Women Voters; Black Alliance for
                                                                          Just Immigration; Harris County, Texas; King
               21                                                         County, Washington; City of San Jose,
                                                                          California; Rodney Ellis; Adrian Garcia; and
               22                                                         the NAACP7
               23      Dated: September 15, 2020                          By: /s/ Jon M. Greenbaum
               24                                                         Kristen Clarke (pro hac vice forthcoming)
                                                                          kclarke@lawyerscommittee.org
               25                                                         Jon M. Greenbaum (Bar No. 166733)
                                                                          jgreenbaum@lawyerscommittee.org
               26                                                         Ezra D. Rosenberg (admitted pro hac vice)

               27      7
                         The New Parties added in the First Amended Complaint are signatories to this reply but,
                       consistent with the parties’ joint stipulation, Plaintiffs do not and will not rely on them for
               28      allegations of harm or injury or for any other purpose.
                                                                                                            CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                          21          REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 28 of 33


                   1                                        erosenberg@lawyerscommittee.org
                                                            Dorian L. Spence (pro hac vice forthcoming)
                   2                                        dspence@lawyerscommittee.org
                                                            Maryum Jordan (pro hac vice forthcoming)
                   3                                        mjordan@lawyerscommittee.org
                                                            Ajay Saini (admitted pro hac vice)
                   4                                        asaini@lawyerscommitee.org
                   5                                        Pooja Chaudhuri (Bar No. 314847)
                                                            pchaudhuri@lawyerscommittee.org
                   6                                        LAWYERS’ COMMITTEE FOR CIVIL
                                                            RIGHTS UNDER LAW
                   7                                        1500 K Street NW, Suite 900
                                                            Washington, DC 20005
                   8                                        Telephone: 202.662.8600
                                                            Facsimile: 202.783.0857
                   9
                                                            Attorneys for Plaintiffs National Urban League;
               10                                           City of San Jose, California; Harris County,
                                                            Texas; League of Women Voters; King County,
               11
                                                            Washington; Black Alliance for Just
               12                                           Immigration; Rodney Ellis; Adrian Garcia; the
                                                            NAACP; and Navajo Nation
               13
                                                            Wendy R. Weiser (admitted pro hac vice)
               14                                           weiserw@brennan.law.nyu.edu
                                                            Thomas P. Wolf (admitted pro hac vice)
               15                                           wolf@brennan.law.nyu.edu
                                                            Kelly M. Percival (admitted pro hac vice)
               16                                           percivalk@brennan.law.nyu.edu
                                                            BRENNAN CENTER FOR JUSTICE
               17                                           120 Broadway, Suite 1750
               18                                           New York, NY 10271
                                                            Telephone: 646.292.8310
               19                                           Facsimile: 212.463.7308

               20                                           Attorneys for Plaintiffs National Urban League;
                                                            City of San Jose, California; Harris County,
               21                                           Texas; League of Women Voters; King County,
                                                            Washington; Black Alliance for Just
               22                                           Immigration; Rodney Ellis; Adrian Garcia; the
                                                            NAACP; and Navajo Nation
               23
                                                            Mark Rosenbaum (Bar No. 59940)
               24
                                                            mrosenbaum@publiccounsel.org
               25                                           PUBLIC COUNSEL
                                                            610 South Ardmore Avenue
               26                                           Los Angeles, California 90005
                                                            Telephone: 213.385.2977
               27                                           Facsimile: 213.385.9089

               28                                           Attorneys for Plaintiff City of San Jose
                                                                                             CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                            22         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 29 of 33


                   1
                                                            Doreen McPaul, Attorney General
                   2                                        dmcpaul@nndoj.org
                                                            Jason Searle (pro hac vice forthcoming)
                   3                                        jasearle@nndoj.org
                                                            NAVAJO NATION DEPARTMENT OF
                   4                                        JUSTICE
                   5                                        P.O. Box 2010
                                                            Window Rock, AZ 86515
                   6                                        Telephone: (928) 871-6345

                   7                                        Attorneys for Navajo Nation

                   8   Dated: September 15, 2020            By: /s/ Danielle Goldstein
                                                            Michael N. Feuer (Bar No. 111529)
                   9                                        mike.feuer@lacity.org
                                                            Kathleen Kenealy (Bar No. 212289)
               10                                           kathleen.kenealy@lacity.org
                                                            Danielle Goldstein (Bar No. 257486)
               11
                                                            danielle.goldstein@lacity.org
               12                                           Michael Dundas (Bar No. 226930)
                                                            mike.dundas@lacity.org
               13                                           CITY ATTORNEY FOR THE CITY OF
                                                            LOS ANGELES
               14                                           200 N. Main Street, 8th Floor
                                                            Los Angeles, CA 90012
               15                                           Telephone: 213.473.3231
                                                            Facsimile: 213.978.8312
               16
                                                            Attorneys for Plaintiff City of Los Angeles
               17

               18      Dated: September 15, 2020            By: /s/ Michael Mutalipassi
                                                            Christopher A. Callihan (Bar No. 203010)
               19                                           legalwebmail@ci.salinas.ca.us
                                                            Michael Mutalipassi (Bar No. 274858)
               20                                           michaelmu@ci.salinas.ca.us
                                                            CITY OF SALINAS
               21                                           200 Lincoln Avenue
                                                            Salinas, CA 93901
               22                                           Telephone: 831.758.7256
                                                            Facsimile: 831.758.7257
               23
                                                            Attorneys for Plaintiff City of Salinas
               24

               25

               26
               27

               28
                                                                                             CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                            23         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 30 of 33


                   1   Dated: September 15, 2020            By: /s/ Rafey S. Balabanian
                                                            Rafey S. Balabanian (Bar No. 315962)
                   2                                        rbalabanian@edelson.com
                                                            Lily E. Hough (Bar No. 315277)
                   3                                        lhough@edelson.com
                                                            EDELSON P.C.
                   4                                        123 Townsend Street, Suite 100
                   5                                        San Francisco, CA 94107
                                                            Telephone: 415.212.9300
                   6                                        Facsimile: 415.373.9435

                   7                                        Rebecca Hirsch (admitted pro hac vice)
                                                            rebecca.hirsch2@cityofchicago.org
                   8                                        CORPORATION COUNSEL FOR THE
                                                            CITY OF CHICAGO
                   9                                        Mark A. Flessner
                                                            Stephen J. Kane
               10                                           121 N. LaSalle Street, Room 600
                                                            Chicago, IL 60602
               11
                                                            Telephone: (312) 744-8143
               12                                           Facsimile: (312) 744-5185

               13                                           Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 15, 2020            By: /s/ Donald R. Pongrace
               15                                           Donald R. Pongrace (admitted pro hac vice)
                                                            dpongrace@akingump.com
               16                                           AKIN GUMP STRAUSS HAUER & FELD
                                                            LLP
               17                                           2001 K St., N.W.
                                                            Washington, D.C. 20006
               18
                                                            Telephone: (202) 887-4000
               19                                           Facsimile: 202-887-4288

               20                                           Dario J. Frommer (Bar No. 161248)
                                                            dfrommer@akingump.com
               21                                           AKIN GUMP STRAUSS HAUER & FELD
                                                            LLP
               22                                           1999 Avenue of the Stars, Suite 600
                                                            Los Angeles, CA 90067-6022
               23                                           Phone: 213.254.1270
                                                            Fax: 310.229.1001
               24
                                                            Attorneys for Plaintiff Gila River Indian
               25                                           Community
               26
               27

               28
                                                                                             CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                            24         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
                       Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 31 of 33


                   1
                       Dated: September 15, 2020                        By: /s/ David I. Holtzman
                   2                                                    David I. Holtzman (Bar No. 299287)
                                                                        David.Holtzman@hklaw.com
                   3                                                    HOLLAND & KNIGHT LLP
                                                                        Daniel P. Kappes
                   4                                                    Jacqueline N. Harvey
                   5                                                    50 California Street, 28th Floor
                                                                        San Francisco, CA 94111
                   6                                                    Telephone: (415) 743-6970
                                                                        Fax: (415) 743-6910
                   7
                                                                        Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                               ATTESTATION
               10
                              I, Melissa Arbus Sherry, am the ECF user whose user ID and password authorized the
               11
                       filing of this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document
               12

               13      have concurred in this filing.

               14
                       Dated: September 15, 2020                        LATHAM & WATKINS LLP
               15
                                                                        By: /s/ Melissa Arbus Sherry
               16                                                           Melissa Arbus Sherry

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26
               27

               28
                                                                                                         CASE NO. 5:20-cv-05799-LHK
ATTORNEYS AT LAW
                                                                        25         REPLY BR. ISO PLS.’ MOT. FOR STAY & PRELIM. INJ.
 SAN FRANCISCO
Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 32 of 33




                  ADDENDUM
                             Case 5:20-cv-05799-LHK Document 130 Filed 09/15/20 Page 33 of 33

                                                              ADDENDUM

    DATE                    SPEAKER                                             STATEMENT                                  RECORD CITE
April 13, 2020   President Donald Trump              “I don’t know that you even have to ask [Congress]. This is         PI Reply Ex. 30 at
                                                     called an act of God. This is called a situation that has to be.    3
                                                     They have to give it. I think 120 days isn’t nearly enough.”
May 26, 2020     Census Bureau, Timothy Olson,       “[W]e have passed the point where we could even meet the            PI Reply Ex. 29 at
                 Associate Director for Field        current legislative requirement of December 31. We can’t do that    3
                 Operations                          anymore.”
July 8, 2020     Census Bureau, Albert E.            “We are past the window of being able to get those counts by [the   PI Motion Ex. 11 at
                 Fontenot, Jr., Associate Director   statutory deadlines] at this point.”                                3 & n.5
                 for Decennial Census Programs
August 3, 2020   Census Bureau, Operational and       “All of these activities represent abbreviated processes or       PI Reply Ex. 22
                 Processing Options to Meet            eliminated activities that will reduce accuracy.”                 (Slides 9-11)
                 Statutory Date of December 31,     Suggesting adjusted activities that will “increase[] risk of
                 2020 for Apportionment                inaccuracy” and present “[r]isk of missing and therefore
                                                       propagating errors.”
                                                    “A compressed review period creates risk for serious errors
                                                       not being discovered in the data -thereby significantly
                                                       decreasing data quality.”
                                                    “Additionally, serious errors discovered in the data may not
                                                       be fixed - due to lack of time to research and understand the
                                                       root cause or to re-run and re-review one or multiple state
                                                       files.”
August 27,       GAO Report, 2020 Census: Recent Decision to accelerate deadlines “increases the risks with NRFU         PI Reply Ex. 21, at
2020             Decision to Compress Census       system performance” and “with conducting the response                 1, 14, 16
                 Timeframes Poses Additional       processing operation,” and “could . . . undermine the overall
                 Risks to an Accurate Count        quality of the count.”
September 5,     Census Bureau, Albert E.          Changes to post processing operation “necessitated” by the            Fontenot Decl.
2020             Fontenot, Jr., Associate Director Replan Schedule “increase the risk the Census Bureau will not         ¶¶ 89-90
                 for Decennial Census Programs     identify errors during post processing in time to fix them.”
September 11,    Census Bureau, Albert E.          “We are . . . facing significant risks to complete all states by      PI Reply Ex. 23
2020             Fontenot, Jr., Associate Director [September 30], due to factors beyond the Census Bureau’s             ¶ 82
                 for Decennial Census Programs     control, such as wildfires in the western part of our country,
                                                   major storms, resurgence of COVID-19 restrictions and other
                                                   similar disruptions.”
